Case: 17-60625      Document: 00514521783         Page: 1    Date Filed: 06/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 17-60625                           June 20, 2018
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

MARIO FAIRLEY, also known as Mario Knight,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:17-CR-35-3


Before SOUTHWICK, WILLETT, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Mario Fairley has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Fairley has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60625      Document: 00514521783   Page: 2   Date Filed: 06/20/2018


                                 No. 17-60625

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2